Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/836,082 filed 03/31/2020.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 06/22/2020, 09/03/2020 and 01/20/2021 were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-23 of copending Application No. 16/836,098 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.


Instant Application
Reference Application
1. A method comprising:
1. (Currently amended) A method comprising:
receiving query fingerprint data representing content received by a content-presentation device;
8. (Original) The method of claim 1, further comprising: receiving, by the content-presentation device, the transmitted reference fingerprint data set;
determining a content-transmission delay between a content-distribution system and the content-presentation device;
(claim 1) determining a content-transmission delay between a content-distribution system and a content-presentation device;
using at least the determined content-transmission delay as a basis to select, from among a plurality of reference fingerprint data sets, a reference fingerprint data set that corresponds with the determined content-transmission delay;
          (claim 1) using at least the determined content-transmission delay as a basis to select, from among a plurality of reference fingerprint data sets, a reference fingerprint data set that corresponds with the determined content-transmission delay;
detecting a match between the query fingerprint data and at least a portion of reference fingerprint data in the 



It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 2 of the instant application corresponds to claim 2 of the reference application.
Claim 3 of the instant application corresponds to claim 21 of the reference application.
Claim 5 of the instant application corresponds to claim 22 of the reference application.
Claim 6 of the instant application corresponds to claim 9 of the reference application.
Claim 7 of the instant application corresponds to claim 10 of the reference application.
Claim 8 of the instant application corresponds to claims 11 and 13 of the reference application.

Claim 10 of the instant application corresponds to claim 21 of the reference application.
Claim 12 of the instant application corresponds to claim 22 of the reference application.
Claim 13 of the instant application corresponds to claim 14 of the reference application.
Claim 14 of the instant application corresponds to claim 15 of the reference application.
Claim 15 of the instant application corresponds to claims 18 and 20 of the reference application.
Claim 16 of the instant application corresponds to claim 19 of the reference application.
Claim 17 of the instant application corresponds to claim 9 of the reference application.
Claim 18 of the instant application corresponds to claim 10 of the reference application.
Claim 19 of the instant application corresponds to claim 6 of the reference application.
Claim 20 of the instant application corresponds to claim 15 of the reference application.
Claims 4 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-23 of copending Application No. 16/836,098 in view of in view of Kanda et al. (US 2017/0070359). 
Consider claim 4, the reference application claims clearly teach determining the content-transmission delay between the content-distribution system and the content-presentation device.
However, the reference application claims do not explicitly teach identifying an IP address of the content-presentation device; and mapping the identified IP address to the content-transmission delay.
In an analogous art, Kanda, which discloses a system for video distribution, clearly teaches identifying an IP address of the content-presentation device; and mapping the identified IP address to the content-transmission delay. ([0113], [0117], [0179] Kanda) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the reference application claims by identifying an IP address of the content-presentation device; and mapping the identified IP address to the content-transmission delay, as taught by Kanda, to achieve the predictable result of associating the delay with a specific address.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 2015/0193451).
Consider claim 1, Rowe clearly teaches a method (Fig. 3) comprising:

receiving query fingerprint data representing content received by a content-presentation device; (Fingerprints are created for the first TV signal 116 received by set-top box 102, [0025], [0038], [0060].)

determining a content-transmission delay between a content-distribution system and the content-presentation device; (TV processor 108 determines the signal latency value 236, [0053], [0064].)

using at least the determined content-transmission delay as a basis to select, from among a plurality of reference fingerprint data sets, a reference fingerprint data set that corresponds with the determined content-transmission delay; (The signal latency value 236 is used to determine which second fingerprint matches the first fingerprint, [0039], [0063], [0064], [0068])

detecting a match between the query fingerprint data and at least a portion of reference fingerprint data in the selected reference fingerprint data set; and responsive to detecting the match, performing an action. (If a fingerprint match is found then meta-information 240 is associated with the first TV signal 116, [0040], [0068].)

Consider claim 5, Rowe clearly teaches determining the content-transmission delay between the content-distribution system and the content-presentation device comprises: identifying content presented on the content-presentation device; and mapping the identified content to the content-transmission delay. (The latency value 236 are associated with the fingerprints, [0064].)
claim 6, Rowe clearly teaches performing the action comprises performing an action that facilitates the content-presentation device performing a content-modification operation. (Application module 114 executes applications 226 including overlay application 226-3 and advertisement application 226-4, [0046]-[0049], [0078]-[0081].)

Consider claim 7, Rowe clearly teaches the at least a portion of reference fingerprint data in the selected reference fingerprint data set corresponds with a channel, and wherein performing the action comprises identifying the channel as being the one on which the content-presentation device is receiving content. (Channel information 250, [0041], [0042])

Consider claim 8, Rowe clearly teaches a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations ([0083]) comprising:

receiving query fingerprint data representing content received by a content-presentation device; (Fingerprints are created for the first TV signal 116 received by set-top box 102, [0025], [0038], [0060].)

determining a content-transmission delay between a content-distribution system and the content-presentation device; (TV processor 108 determines the signal latency value 236, [0053], [0064].)

using at least the determined content-transmission delay as a basis to select, from among a plurality of reference fingerprint data sets, a reference fingerprint data set that corresponds with the determined content-transmission delay; (The signal latency value 236 is used to determine which second fingerprint matches the first fingerprint, [0039], [0063], [0064], [0068])

detecting a match between the query fingerprint data and at least a portion of reference fingerprint data in the selected reference fingerprint data set; and responsive to detecting the match, performing an action. (If a fingerprint match is found then meta-information 240 is associated with the first TV signal 116, [0040], [0068].)

Consider claim 12, Rowe clearly teaches determining the content-transmission delay between the content-distribution system and the content-presentation device comprises: identifying content presented on the content-presentation device; and mapping the identified content to the content-transmission delay. (The latency value 236 are associated with the fingerprints, [0064].)
claim 13, Rowe clearly teaches performing the action comprises performing an action that facilitates the content-presentation device performing a content-modification operation. (Application module 114 executes applications 226 including overlay application 226-3 and advertisement application 226-4, [0046]-[0049], [0078]-[0081].)

Consider claim 14, Rowe clearly teaches the at least a portion of reference fingerprint data in the selected reference fingerprint data set corresponds with a channel, and wherein performing the action comprises identifying the channel as being the one on which the content-presentation device is receiving content. (Channel information 250, [0041], [0042])

Consider claim 15, Rowe clearly teaches a computing system comprising: 

a processor; and a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations ([0083]) comprising:

receiving query fingerprint data representing content received by a content-presentation device; (Fingerprints are created for the first TV signal 116 received by set-top box 102, [0025], [0038], [0060].)

determining a content-transmission delay between a content-distribution system and the content-presentation device; (TV processor 108 determines the signal latency value 236, [0053], [0064].)

using at least the determined content-transmission delay as a basis to select, from among a plurality of reference fingerprint data sets, a reference fingerprint data set that corresponds with the determined content-transmission delay; (The signal latency value 236 is used to determine which second fingerprint matches the first fingerprint, [0039], [0063], [0064], [0068])

detecting a match between the query fingerprint data and at least a portion of reference fingerprint data in the selected reference fingerprint data set; and responsive to detecting the match, performing an action. (If a fingerprint match is found then meta-information 240 is associated with the first TV signal 116, [0040], [0068].)

Consider claim 17, Rowe clearly teaches performing the action comprises performing an action that facilitates the content-presentation device performing a content-modification operation. (Application module 114 executes applications 226 including overlay application 226-3 and advertisement application 226-4, [0046]-[0049], [0078]-[0081].)

Consider claim 18, Rowe clearly teaches the at least a portion of reference fingerprint data in the selected reference fingerprint data set corresponds with a channel, and wherein performing the action comprises identifying the channel as being the one on which the content-presentation device is receiving content. (Channel information 250, [0041], [0042])

Consider claim 19, Rowe clearly teaches the content-distribution system is a television-broadcast station. ([0018])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-4, 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2015/0193451) in view of Kanda et al. (US 2017/0070359), herein Kanda.
Consider claim 2, Rowe clearly teaches determining the content-transmission delay between the content-distribution system and the content-presentation device.

However, Rowe does not explicitly teach determining the content-transmission delay as a difference between a transmission-time stamp of content transmitted by the content-distribution system and a receipt-time stamp of the same content received by the content-presentation device.

In an analogous art, Kanda, which discloses a system for video distribution, clearly teaches determining the content-transmission delay as a difference between a transmission-time stamp of content transmitted by the content-distribution system and a receipt-time stamp of the same content received by the content-presentation device. ([0088], [0178])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe by determining the content-transmission delay as a difference between a transmission-time stamp of content transmitted by the content-distribution system and a receipt-time stamp of the same content received by the content-presentation device, as taught by Kanda, to achieve the predictable result of measuring the transmission delay.
	
Consider claim 3, Rowe clearly teaches determining the content-transmission delay between the content-distribution system and the content-presentation device.

Rowe further teaches the server 122 storing the latency value 236.  However, Rowe does not explicitly teach identifying a device identifier of the content-presentation device; and mapping the identified device identifier to the content-transmission delay.

In an analogous art, Kanda, which discloses a system for video distribution, clearly teaches determining identifying a device identifier of the content-(Fig. 15, [0117])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe by identifying a device identifier of the content-presentation device; and mapping the identified device identifier to the content-transmission delay, as taught by Kanda, to achieve the predictable result of storing the transmission delay.

Consider claim 4, Rowe combined with Kanda clearly teaches determining the content-transmission delay between the content-distribution system and the content-presentation device comprises: identifying an IP address of the content-presentation device; and mapping the identified IP address to the content-transmission delay. ([0113], [0117], [0179] Kanda)

Consider claim 9, Rowe combined with Kanda clearly teaches determining the content-transmission delay between the content-distribution system and the content-presentation device comprises determining the content-transmission delay as a difference between a transmission-time stamp of content transmitted by the content-distribution system and a receipt-time stamp of the same content received by the content-presentation device. ([0088], [0178] Kanda)

Consider claim 10, Rowe combined with Kanda clearly teaches determining the content-transmission delay between the content-distribution system and the content-presentation device comprises: identifying a device identifier of the content-presentation device; and mapping the identified device identifier to the content-transmission delay. (Fig. 15, [0117] Kanda)

Consider claim 11, Rowe combined with Kanda clearly teaches determining the content-transmission delay between the content-distribution system and the content-presentation device comprises: identifying an IP address of the content-presentation device; and mapping the identified IP address to the content-transmission delay. ([0113], [0117], [0179] Kanda)

Consider claim 16, Rowe combined with Kanda clearly teaches the content-transmission delay between the content-distribution system and the content-presentation device comprises determining the content-transmission delay as a difference between a transmission-time stamp of content transmitted by the content-distribution system and a receipt-time stamp of the same content received by the content-presentation device. ([0088], [0178] Kanda)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2015/0193451) in view of Bilobrov et al. (US 2017/0308683), herein Bilobrov.
Consider claim 20, Rowe clearly teaches the computing system is a content-modification system.

However, Rowe does not explicitly teach a fingerprint-matching server.

In an analogous art, Bilobrov, which discloses a system for video distribution, clearly teaches a fingerprint-matching server. (Identification server 102, [0047])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe by using a fingerprint-matching server, as taught by Bilobrov, for the benefit of reducing the processing required by the client devices.
	
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425